IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

LISA FINNEY,
Plaintiff, : Case No. 3:18-cv-267
vs. : JUDGE WALTER H. RICE
COMMISSIONER OF SOCIAL SECURITY, :

Defendant.

 

DECISION AND ENTRY ADOPTING REPORT AND RECOMMENDATIONS
OF UNITED STATES MAGISTRATE JUDGE (DOC. #11) IN THEIR
ENTIRETY; OVERRULING PLAINTIFF'S OBJECTIONS THERETO (DOC.
#12); JUDGMENT TO BE ENTERED IN FAVOR OF DEFENDANT
COMMISSIONER AND AGAINST PLAINTIFF, AFFIRMING
COMMISSIONER’S DECISION THAT PLAINTIFF WAS NOT DISABLED
AND, THEREFORE, NOT ENTITLED TO BENEFITS UNDER THE SOCIAL
SECURITY ACT; TERMINATION ENTRY

 

Plaintiff has brought this action pursuant to 42 U.S.C. § 405(g) to review a
decision of the Defendant Commissioner denying Plaintiff's application for Social
Security disability benefits. On August 26, 2019, the United States Magistrate
Judge filed a Report and Recommendations (Doc. #11), recommending that the
Commissioner's decision that Plaintiff was not disabled and, therefore, not entitled
to benefits under the Social Security Act be affirmed. Plaintiff has filed Objections

to the Report and Recommendations (Doc. #12).
In reviewing the Commissioner’s decision, the Magistrate Judge’s task is to
determine if that decision is supported by "substantial evidence." 42 U.S.C.
§ 405(g). Under 28 U.S.C. § 636(b)(1)(C), this Court, upon objections being made
to the Magistrate Judge’s Report and Recommendations, is required to make a de
novo review of those recommendations of the report to which objection is made.
This de novo review, in turn, requires this Court to re-examine all the relevant
evidence, previously reviewed by the Magistrate Judge, to determine whether the
findings “are supported by substantial evidence.” Valley v. Comm’r of Soc. Sec.,
427 F.3d 388, 390 (6th Cir. 2005). This Court's sole function is to determine
whether the record as a whole contains substantial evidence to support the
Commissioner's decision. The Commissioner's findings must be affirmed if they are
supported by “such relevant evidence as a reasonable mind might accept as
adequate to support aconclusion.” Aichardson v. Perales, 402 U.S. 389, 401, 91
S.Ct. 1420, 28 L.Ed.2d 842 (1971) (quoting Consol. Edison Co. v. N.L.R.B., 305
U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed.2d 126 (1938). “Substantial evidence
means more than a mere scintilla, but only so much as would be required to prevent
a directed verdict.” Foster v. Bowen, 853 F.2d 483, 486 (6th Cir. 1988). To be
substantial, the evidence “must do more than create a suspicion of the existence of
the fact to be established. . . . [I]t must be enough to justify, if the trial were to a
jury, a refusal to direct a verdict when the conclusion sought to be drawn from it is
one of fact for the jury.” LeMaster v. Sec’y of Health & Human Servs., 802 F.2d

2
839, 840 (6th Cir. 1986) (quoting NV.L.A.B8. v. Columbian Enameling and Stamping
Co., 306 U.S. 292, 300, 59 S.Ct. 501, 83 L.Ed. G60 (1939).

In determining “whether there is substantial evidence in the record. . . we
review the evidence in the record taken as a whole.” Wéilcox v. Sullivan, 917 F.2d
272, 276-77 (6th Cir. 1980) (citing Alen v. Califano, 613 F.2d 139, 145 (6th Cir.
1980)). However, the Court “may not try the case de novol;] nor resolve conflicts
in evidence[;] nor decide questions of credibility. Jordan v. Comm’r of Soc. Sec.,
548 F.3d 417, 422 (6th Cir. 2008) (quoting Garner v. Heckler, 745 F.2d 383, 387
(6th Cir. 1984)). “The findings of the Commissioner are not subject to reversal
merely because there exists in the record substantial evidence to support a different
conclusion.” Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001). Rather, if the
Commissioner's decision “is supported by substantial evidence, then we must affirm
the [Commissioner's] decision[,] even though as triers of fact we might have arrived
at a different result.” Elkins v. Sec’y of Health and Human Servs., 658 F.2d 437,
439 (6th Cir. 1981) (citing Moore v. Califano, 633 F.3d 727, 729 (6th Cir. 1980)).

Plaintiff suffers from fibromyalgia, affective disorder and anxiety disorder.
The Administrative Law Judge (“ALJ”) found that Plaintiff had the residual
functional capacity to perform light work, with several restrictions. Doc. #5-2,
PagelD##60, 62. Plaintiff appealed, arguing that the ALJ erred in evaluating

opinion evidence and medical evidence. More specifically, she objected to the
ALJ's failure to give more weight to the opinion of Cliff Fawcett, a certified nurse
practitioner.

The Magistrate Judge found that the ALJ’s decision was supported by
substantial evidence and that the ALJ provided numerous reasons for giving Nurse
Fawcett’s opinion little weight. Doc. #11, PagelD##1060-65. She therefore
recommended that the ALJ’s non-disability finding be affirmed.

Plaintiff filed Objections to the Report and Recommendations, Doc. #12.
However, this cursory 2’ page filing is simply a general objection to the
recommended disposition. She challenges no specific findings of the Magistrate
Judge. Rather, she simply cites to the same arguments made in her Statement of
Errors concerning why she believes the ALJ committed reversible error. In Howard
v. Secretary of Health and Human Services, 932 F.2d 505 (6th Cir. 1991), the Sixth
Circuit held that general objections of this type are akin to no objections at all. the
Court held:

A general objection to the entirety of the magistrate's report has the

same effects as would a failure to object. The district court's attention

is not focused on any specific issues for review, thereby making the

initial reference to the magistrate useless. The functions of the district

court are effectively duplicated as both the magistrate and the district

court perform identical tasks. This duplication of time and effort wastes

judicial resources rather than saving them, and runs contrary to the

purposes of the Magistrates Act. We would hardly countenance an

appellant's brief simply objecting to the district court's determination

without explaining the source of the error. We should not permit

appellants to do the same to the district court reviewing the
magistrate's report. See Arn, 474 U.S. at 148, 106 S.Ct. at 471.
Howard, 932 F.2d at 509.

On this basis, the Court OVERRULES Plaintiff’s Objections to the Report and
Recommendations, Doc. #12. The Court ADOPTS the Magistrate Judge’s Report
and Recommendations, Doc. #11. Based upon reasoning and citations of authority
set forth in that judicial filing, the Court AFFIRMS the decision of the Defendant
Commissioner that Plaintiff was not disabled and, therefore, not entitled to benefits
under the Social Security Act.

Judgment shall be entered in favor of Defendant and against Plaintiff.

The captioned cause is hereby ordered terminated upon the docket records of
the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.

September 29, 2019 Lies thee’

WALTER H. RICE, JUDGE
UNITED STATES DISTRICT COURT
